                        Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 1 of 17
                                                                                                                                                               Prepared For

                                                                                                                                               BRYCE O. CARRASCO
                                                                                                                                                    Personal & con dential

                                                                                                                                                Date generated: Apr 6, 2021




At a glance


  FICO® Score 8




                                                
                                                           589                  Experian data Apr 6, 2021


  300                                                                                                                                                              850
                                                Fair




  Account summary                                      Overall credit usage                                 Debt summary


  Open accounts                            2                                                                Credit card and credit line debt                  $2,314

  Self-reported accounts                   0                                                                Self-reported account balance                         $0

  Accounts ever late                       1                                                                Loan debt                                             $0

  Closed accounts                          2
                                                                               658 %                        Collections debt                                      $0

  Collections                              0                                                                Total debt                                        $2,314

  Average account age             2 yrs 2 mos

  Oldest account                  4 yrs 3 mos




                                                                              Credit used: $2,314

                                                                              Credit limit: $300
                           Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 2 of 17
                                                                                  Prepared For BRYCE O. CARRASCO   Date generated: Apr 6, 2021



Personal information


  Name                                   Addresses                  Employers
  BRYCE O CARRASCO                       100 E REDWOOD ST # 2013    OPPENHIEMER
                                         BALTIMORE, MD 21202-1207
  Also known as
  -                                      334 TERNWING DR
                                         ARNOLD, MD 21012-1936
  Generational identi er
  -                                      6009 FALLS RD
                                         BALTIMORE, MD 21209-3727
  Year of birth
  1996




  Personal statements

  No Statement(s) present at this time
                                 Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 3 of 17
                                                                                                                    Prepared For BRYCE O. CARRASCO   Date generated: Apr 6, 2021



Open accounts


   AMEX                                                                                                                                                                         $340

   Exceptional payment history                                                                                                                           Balance updated Mar 17, 2021




       Account info

    Account name                                                                        AMEX         Balance                                                                  $340

    Account number                                                      349992XXXXXXXXXX             Balance updated                                                  Mar 17, 2021

    Original creditor                                                                        -       Credit limit                                                                 -

    Company sold                                                                             -       Usage                                                                        -

    Account type                                                 Credit Card - Revolving Terms       Monthly payment                                                              -

    Date opened                                                                  Jan 26, 2017        Past due amount                                                              -

    Account status                                                                      Open         Highest balance                                                       $13,290

    Payment status                                                                    Current        Terms                                                                 1 Month

    Status updated                                                                   Mar 2021        Responsibility                                                Authorized User

                                                                                                     Your statement                                                               -




       Payment history


                            Jan           Feb   Mar              Apr           May           Jun         Jul           Aug        Sep       Oct         Nov          Dec


                2021                                             —              —                —       —              —         —          —          —             —


                2020


                2019


                2018


                2017         —




                       On time

            —          Data unavailable




       Contact info
            Address                                   PO BOX 297871 FORT LAUDERDALE,
                                                      FL 33329

            Phone number                              (800) 874-2717




       Comments

            -
                              Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 4 of 17
                                                                                                                  Prepared For BRYCE O. CARRASCO   Date generated: Apr 6, 2021




KOHLS/CAPONE                                                                                                                                                                     $0

Exceptional payment history                                                                                                                            Balance updated Mar 26, 2021




    Account info
 Account name                                                               KOHLS/CAPONE           Balance                                                                      $0

 Account number                                                         639305XXXXXXXXXX           Balance updated                                                  Mar 26, 2021

 Original creditor                                                                         -       Credit limit                                                              $300

 Company sold                                                                              -       Usage                                                                        0%

 Account type                                                       Revolving Charge Account       Monthly payment                                                              $0

 Date opened                                                                   May 29, 2019        Past due amount                                                                -

 Account status                                                                        Open        Highest balance                                                           $121

 Payment status                                                                      Current       Terms                                                                 Revolving

 Status updated                                                                     Mar 2021       Responsibility                                                        Individual

                                                                                                   Your statement                                                                 -




    Payment history


                         Jan           Feb   Mar             Apr              May          Jun         Jul           Aug        Sep       Oct         Nov          Dec


             2021                                             —               —                —       —              —         —          —          —             —


             2020


             2019         —            —     —                —               —




                    On time

         —          Data unavailable




    Contact info
         Address                                   N56 RIDGEWOOD DR MENOMONEE FAL,
                                                   WI 53051

         Phone number                              (262) 703-7000




    Comments

         -
                              Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 5 of 17
                                                                                                                              Prepared For BRYCE O. CARRASCO   Date generated: Apr 6, 2021



Closed accounts


   BANK OF AMERICA                                                                                                                                                                               -

   Exceptional payment history                                                                                                                                                          Closed




       Account info
    Account name                                                                    BANK OF AMERICA            Balance                                                                       -

    Account number                                                                                XXXX         Balance updated                                                 Dec 27, 2020

    Original creditor                                                                                  -       Credit limit                                                           $3,500

    Company sold                                                                                       -       Monthly payment                                                               -

    Account type                                                          Credit Card - Revolving Terms        Past due amount                                                               -

    Date opened                                                                           Aug 01, 2019         Highest balance                                                        $3,091

    Account status                                                                              Closed         Terms                                                                Revolving

    Payment status                                                                   Paid satisfactorily       Responsibility                                                       Individual

    Status updated                                                                            Dec 2020         Your statement                                                                -




       Payment history


                         Jan               Feb           Mar              Apr           May            Jun         Jul           Aug        Sep       Oct         Nov         Dec


             2020                                                                                                                                                             NA


             2019         —                 —            —                —              —                 —       —




                    On time

           NA       No applicable payment history

            —       Data unavailable




       Contact info
            Address                                            PO BOX 982238 EL PASO,
                                                               TX 79998

            Phone number                                       (800) 421-2110




       Comments
            Account closed at credit grantor’s request
                            Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 6 of 17
                                                                                                                            Prepared For BRYCE O. CARRASCO   Date generated: Apr 6, 2021




M&T BANK                                                                                                                                                                              $1,974

3 late payments                                                                                                                                                                       Closed




    Account info
 Account name                                                                              M&T BANK          Balance                                                                $1,974

 Account number                                                               417094XXXXXXXXXX               Balance updated                                                Mar 16, 2021

 Original creditor                                                                                   -       Credit limit                                                           $3,500

 Company sold                                                                                        -       Monthly payment                                                            $50

 Account type                                                          Credit Card - Revolving Terms         Past due amount                                                               -

 Date opened                                                                              Jul 17, 2020       Highest balance                                                        $2,418

 Account status                                                                                Closed        Terms                                                                Revolving

 Payment status                                                        Current, was past due 90 days         Responsibility                                                       Individual

 Status updated                                                                             Feb 2021         Your statement                                                                -




    Payment history


                       Jan               Feb          Mar              Apr           May             Jun         Jul           Aug        Sep       Oct         Nov         Dec


           2021                                       NA               —              —                  —       —              —         —          —          —           —


           2020         —                 —           —                —              —                  —       —                                  30          60          90




                  On time

         30       days late
         60       days late

         90       days late

         NA       No applicable payment history

         —        Data unavailable




    Contact info
         Address                                            1 FOUNTAIN PLZ FL 4 BUFFALO,
                                                            NY 14203

         Phone number                                       (716) 848-3699




    Comments
         Account closed at credit grantor’s request
                          Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 7 of 17
                                                                  Prepared For BRYCE O. CARRASCO   Date generated: Apr 6, 2021



Collection accounts



  No collection accounts reported.
                          Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 8 of 17
                                                                  Prepared For BRYCE O. CARRASCO   Date generated: Apr 6, 2021



Public records


  No public records reported.
                             Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 9 of 17
                                                                                                                            Prepared For BRYCE O. CARRASCO             Date generated: Apr 6, 2021



Inquiries


  BK OF AMER                                                       DISCOVER FINANCIAL SER                                               EMS/AMERISAVE MORTGAGE

  Inquired on Aug 1, 2019                                          Inquired on Jul 28, 2020                                             Inquired on Jul 16, 2020

  Business Type: Bank Credit Cards                                 Business Type: Bank Credit Cards                                     Business Type: Mortgage Companies

  PO BOX 982238                                                    12 READS WAY                                                         4300 WESTOWN PKWY STE 20

  EL PASO, TX 79998                                                NEW CASTLE, DE 19720                                                 WEST DES MOINES, IA 50266

  (800) 421-2110                                                   By mail only                                                         (800) 333-0037

  This inquiry is scheduled to continue on record until Sep 2021   This inquiry is scheduled to continue on record until Aug 2022       This inquiry is scheduled to continue on record until Aug 2022




  KOHLS/CAPONE                                                     M&T BANK                                                             M&T BANK

  Inquired on May 29, 2019                                         Inquired on Jul 15, 2020                                             Inquired on Jul 2, 2020

  Business Type: Complete Department Stores                        Business Type: All Banks - non speci c                               Business Type: All Banks - non speci c

  N56 W 17000 RIDGEWOOD DR                                         1 FOUNTAIN PLZ FL 4                                                  1 FOUNTAIN PLZ FL 4

  MENOMONEE FALLS, WI 53051                                        BUFFALO, NY 14203                                                    BUFFALO, NY 14203

  (262) 703-7000                                                   By mail only                                                         By mail only

  This inquiry is scheduled to continue on record until Jun 2021   This inquiry is scheduled to continue on record until Aug 2022       This inquiry is scheduled to continue on record until Aug 2022




  RENTAL PROPERTY SOLUTI                                           RENTGROW

  Inquired on May 30, 2019                                         Inquired on May 23, 2019

  Business Type: Tenant Screeners (Reseller)                       Business Type: Tenant Screeners (Reseller)

  PO BOX 509124                                                    400 5TH AVE STE 120

  SAN DIEGO, CA 92150                                              WALTHAM, MA 02451

  (800) 523-0233                                                   (781) 890-5100

  This inquiry is scheduled to continue on record until Jun 2021   This inquiry is scheduled to continue on record until Jun 2021
                        Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 10 of 17
                                                                                                                                                   Prepared For BRYCE O. CARRASCO                      Date generated: Apr 6, 2021



Credit scores




              FICO® Score 8



                                             Go o d
                              ir 9                             Ve
                            Fa - 66                              ry
                                                                      Go
                            80


                                                                       od
                        5




                                      589
                                                                                           Your score is below the average score of U.S. consumers, though many lenders will approve loans with this
                                                                                           score.
                                                                            Ex
                                                                              cep
                 Poor




                                                                                  tional


                 300                                                        850


                                      Experian data 4/6/2021




      What's helping

       Bills paid on time recently

      You've recently been paying your bills on time.

      Your most recent missed payment happened: Unknown

      About 98% of FICO High Achievers have no missed payments at all. But of those who do, the missed payment happened nearly 4 years ago, on average.

      While you have missed payments in the past, you have recently been paying your bills on time. Staying current and paying bills on time demonstrates lower risk.




      What's hurting

       Serious delinquency

      You have a serious delinquency (60 days past due or greater) or derogatory indicator on your credit report.

      Number of your accounts that were ever 60 days late or worse or have a derogatory indicator: 1 account

      Virtually no FICO High Achievers have a 60 days late payment or worse listed on their credit report.

      The presence of a serious delinquency or derogatory indicator is a highly correlated predictor of future payment risk. People with previous late payments are more likely to pay late in the future. As these items
      age, they will have less impact on the FICO® Score. Most late payments stay on your report for no more than seven years.

       Short account history

      You have a short credit history.

      Your oldest account was opened: 1 Year, 11 Months ago

      FICO High Achievers opened their oldest account 25 years ago, on average.

      Average age of your accounts: 1 Year, 5 Months

      Most FICO High Achievers have an average age of accounts of 9 years or more.

      People with longer credit histories who infrequently open new accounts generally pose less risk to lenders. In your case, the age of your oldest account and/or the average age of your accounts is relatively low.

       High credit usage

      You've made heavy use of your available revolving credit.

      Ratio of your revolving balances to your credit limits: 52%

      For FICO High Achievers, the average ratio of the revolving account balances to credit limits is less than 7%.

      The FICO® Score evaluates balances in relation to available credit on revolving accounts. The extent of a person's credit usage is one of the most important factors considered by a FICO® Score. People who
      keep their ratio of balances to credit limits lower are generally considered less risky to lenders than those with higher ratios. Note, consolidating or moving debt from one account to another will usually not
      change the total amount owed.

       Few accounts paid on time

      You have an insu cient number of accounts that are currently paid as agreed.

      Number of your accounts currently being paid as agreed: 2 accounts

      FICO High Achievers have an average of 6 accounts currently being paid as agreed.

      The FICO® Score considers the number of accounts showing on time payments. Generally, the higher the number reported the lower the risk. Compared to other people with a similar age of credit history, the
      number of accounts you have that are currently paid as agreed is low.
                  Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 11 of 17
                                                                                                                                                Prepared For BRYCE O. CARRASCO                        Date generated: Apr 6, 2021




        FICO® Score 3



                                       Go o d
                        ir 9                             Ve
                      Fa - 66                              ry
                                                                Go
                      80
                                                                                     This is a previous FICO® Score version used primarily in credit card lending. It may also be used by some




                                                                 od
                  5




                                628
                                                                                     lenders for other credit product application evaluations (such as credit cards, personal loans, retail credit,




                                                                      Ex
                                                                                     student loans, etc.).




                                                                        cep
           Poor




                                                                            tional
           300                                                        850
                                         ®
                                     FICO Score 3

                                Experian data 4/6/2021




What's hurting

 Serious delinquency

You have a serious delinquency (60 days past due or greater) or derogatory indicator on your credit report.

The presence of a serious delinquency or derogatory indicator is a highly correlated predictor of future payment risk. People with previous late payments are more likely to pay late in the future. As these items
age, they will have less impact on the FICO® Score. Most late payments stay on your report for no more than seven years.

 Recent missed payment

You recently missed a payment or had a derogatory indicator reported on your credit report.

The presence of missed or late payments or derogatory indicators on a credit report, including the number of missed payments, how late they were and how recently they occurred, are correlated with future
credit risk. Generally speaking, people who consistently pay their bills on time are less risky compared to people with recently missed payments. As missed payments age, they have less impact on a FICO®
Score.

 Short revolving history

You have not established a long revolving and/or open-ended account credit history.

People with longer credit histories who infrequently open new accounts generally pose less risk to lenders. In your case, the age of your oldest revolving and/or open-ended account and/or the average age of
your revolving and/or open-ended accounts is relatively low.

 Bad payment history

You have one or more accounts showing missed payments or derogatory indicators.

The presence of missed and late payments or derogatory indicators on a credit report, including the number of late payments, how late they were and how recently they occurred, are correlated with future credit
risk. Your FICO® Score was lowered due to the number of missed and late payments and/or accounts with derogatory indicators reported. As the number of accounts with delinquency or derogatory indicators
decreases, they have less impact on a FICO® Score.
                  Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 12 of 17
                                                                                                                                               Prepared For BRYCE O. CARRASCO                      Date generated: Apr 6, 2021




        FICO® Bankcard Score 8



                                         Go o d
                        ir 9                             Ve
                      Fa - 66                              ry
                                                                Go
                      80




                                                                 od
                  5




                                589
                                                                                     This is a FICO® Score version that is customized for credit card lending. Many credit card issuers use this
                                                                                     version when pulling your credit report based on Experian data.




                                                                      Ex
                                                                        cep
           Poor




                                                                            tional
           250                                                        900
                                     ®
                                 FICO Bankcard Score 8

                                Experian data 4/6/2021




What's hurting

 Serious delinquency

You have a serious delinquency (60 days past due or greater) or derogatory indicator on your credit report.

The presence of a serious delinquency or derogatory indicator is a highly correlated predictor of future payment risk. People with previous late payments are more likely to pay late in the future. As these items
age, they will have less impact on the FICO® Score. Most late payments stay on your report for no more than seven years.

 High credit usage

You've made heavy use of your available revolving credit.

The FICO® Score evaluates balances in relation to available credit on revolving accounts. The extent of a person's credit usage is one of the most important factors considered by a FICO® Score. People who
keep their ratio of balances to credit limits lower are generally considered less risky to lenders than those with higher ratios. Note, consolidating or moving debt from one account to another will usually not
change the total amount owed.

 Short account history

You have a short credit history.

People with longer credit histories who infrequently open new accounts generally pose less risk to lenders. In your case, the age of your oldest account and/or the average age of your accounts is relatively low.

 Recent missed payment

You recently missed a payment or had a derogatory indicator reported on your credit report.

The presence of missed or late payments or derogatory indicators on a credit report, including the number of missed payments, how late they were and how recently they occurred, are correlated with future
credit risk. Generally speaking, people who consistently pay their bills on time are less risky compared to people with recently missed payments. As missed payments age, they have less impact on a FICO®
Score.
                  Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 13 of 17
                                                                                                                                              Prepared For BRYCE O. CARRASCO                       Date generated: Apr 6, 2021




        FICO® Bankcard Score 2



                                         Go o d
                        ir 9                             Ve
                      Fa - 66                              ry
                                                                Go
                      80




                                                                 od
                  5




                                628
                                                                                     This is a previous FICO® Score version that is customized for credit card lending. Many credit card issuers
                                                                                     use this version when pulling your credit report based on Experian data.




                                                                      Ex
                                                                        cep
           Poor




                                                                            tional
           250                                                        900
                                     ®
                                 FICO Bankcard Score 2

                                Experian data 4/6/2021




What's hurting

 Serious delinquency

You have a serious delinquency (60 days past due or greater) or derogatory indicator on your credit report.

The presence of a serious delinquency or derogatory indicator is a highly correlated predictor of future payment risk. People with previous late payments are more likely to pay late in the future. As these items
age, they will have less impact on the FICO® Score. Most late payments stay on your report for no more than seven years.

 High credit usage

You've made heavy use of your available revolving credit.

The FICO® Score evaluates balances in relation to available credit on revolving accounts. The extent of a person's credit usage is one of the most important factors considered by a FICO® Score. People who
keep their ratio of balances to credit limits lower are generally considered less risky to lenders than those with higher ratios. Note, consolidating or moving debt from one account to another will usually not
change the total amount owed.

 Recent missed payment

You recently missed a payment or had a derogatory indicator reported on your credit report.

The presence of missed or late payments or derogatory indicators on a credit report, including the number of missed payments, how late they were and how recently they occurred, are correlated with future
credit risk. Generally speaking, people who consistently pay their bills on time are less risky compared to people with recently missed payments. As missed payments age, they have less impact on a FICO®
Score.

 Bad payment history

You have one or more accounts showing missed payments or derogatory indicators.

The presence of missed and late payments or derogatory indicators on a credit report, including the number of late payments, how late they were and how recently they occurred, are correlated with future credit
risk. Your FICO® Score was lowered due to the number of missed and late payments and/or accounts with derogatory indicators reported. As the number of accounts with delinquency or derogatory indicators
decreases, they have less impact on a FICO® Score.
                  Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 14 of 17
                                                                                                                                             Prepared For BRYCE O. CARRASCO                      Date generated: Apr 6, 2021




        FICO® Auto Score 8



                                       Go o d
                        ir 9                             Ve
                      Fa - 66                              ry
                                                                Go
                      80




                                                                 od
                  5




                                594
                                                                                     This is a FICO® Score version customized for auto lending. Many banks, auto dealers and other lenders use
                                                                                     this version when pulling your credit report based on Experian data.




                                                                      Ex
                                                                        cep
           Poor




                                                                            tional
           250                                                        900
                                       ®
                                   FICO Auto Score 8

                                Experian data 4/6/2021




What's hurting

 Serious delinquency

You have a serious delinquency (60 days past due or greater) or derogatory indicator on your credit report.

The presence of a serious delinquency or derogatory indicator is a highly correlated predictor of future payment risk. People with previous late payments are more likely to pay late in the future. As these items
age, they will have less impact on the FICO® Score. Most late payments stay on your report for no more than seven years.

 Short account history

You have a short credit history.

People with longer credit histories who infrequently open new accounts generally pose less risk to lenders. In your case, the age of your oldest account and/or the average age of your accounts is relatively low.

 High credit usage

You've made heavy use of your available revolving credit.

The FICO® Score evaluates balances in relation to available credit on revolving accounts. The extent of a person's credit usage is one of the most important factors considered by a FICO® Score. People who
keep their ratio of balances to credit limits lower are generally considered less risky to lenders than those with higher ratios. Note, consolidating or moving debt from one account to another will usually not
change the total amount owed.

 No loan activity

You have a lack of recent activity from a non-mortgage installment loan.

Your credit report shows a $0 balance on your non-mortgage loans (such as auto or student loans) or a lack of su cient recent information about your loans. Having a non-mortgage installment loan with no
missed payments and a low balance along with other types of credit demonstrates that a person is able to manage a variety of credit types.
                  Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 15 of 17
                                                                                                                                             Prepared For BRYCE O. CARRASCO                   Date generated: Apr 6, 2021




        FICO® Auto Score 2



                                       Go o d
                        ir 9                             Ve
                      Fa - 66                              ry
                                                                Go
                      80




                                                                 od
                  5




                                622
                                                                                     This is a previous FICO® Score version customized for auto lending. Many banks, auto dealers and other
                                                                                     lenders use this version when pulling your credit report based on Experian data.




                                                                      Ex
                                                                        cep
           Poor




                                                                            tional
           250                                                        900
                                       ®
                                   FICO Auto Score 2

                                Experian data 4/6/2021




What's hurting

 Serious delinquency

You have a serious delinquency (60 days past due or greater) or derogatory indicator on your credit report.

The presence of a serious delinquency or derogatory indicator is a highly correlated predictor of future payment risk. People with previous late payments are more likely to pay late in the future. As these items
age, they will have less impact on the FICO® Score. Most late payments stay on your report for no more than seven years.

 Recent missed payment

You recently missed a payment or had a derogatory indicator reported on your credit report.

The presence of missed or late payments or derogatory indicators on a credit report, including the number of missed payments, how late they were and how recently they occurred, are correlated with future
credit risk. Generally speaking, people who consistently pay their bills on time are less risky compared to people with recently missed payments. As missed payments age, they have less impact on a FICO®
Score.

 No loan activity

You have a lack of recent activity from a non-mortgage installment loan.

Your credit report shows a $0 balance on your non-mortgage loans (such as auto or student loans) or a lack of su cient recent information about your loans. Having a non-mortgage installment loan with no
missed payments and a low balance along with other types of credit demonstrates that a person is able to manage a variety of credit types.

 Bad payment history

You have one or more accounts showing missed payments or derogatory indicators.

The presence of missed and late payments or derogatory indicators on a credit report, including the number of late payments, how late they were and how recently they occurred, are correlated with future credit
risk. Your FICO® Score was lowered due to the number of missed and late payments and/or accounts with derogatory indicators reported. As the number of accounts with delinquency or derogatory indicators
decreases, they have less impact on a FICO® Score.
                  Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 16 of 17
                                                                                                                                                Prepared For BRYCE O. CARRASCO                        Date generated: Apr 6, 2021




        FICO® Score 2



                                       Go o d
                        ir 9                             Ve
                      Fa - 66                              ry
                                                                Go
                      80
                                                                                     This is a previous FICO® Score version used primarily in mortgages lending. It may also be used by some




                                                                 od
                  5




                                629
                                                                                     lenders for other credit product application evaluations (such as credit cards, personal loans, retail credit,




                                                                      Ex
                                                                                     student loans, etc.).




                                                                        cep
           Poor




                                                                            tional
           300                                                        850
                                         ®
                                     FICO Score 2

                                Experian data 4/6/2021




What's hurting

 Serious delinquency

You have a serious delinquency (60 days past due or greater) or derogatory indicator on your credit report.

The presence of a serious delinquency or derogatory indicator is a highly correlated predictor of future payment risk. People with previous late payments are more likely to pay late in the future. As these items
age, they will have less impact on the FICO® Score. Most late payments stay on your report for no more than seven years.

 Recent missed payment

You recently missed a payment or had a derogatory indicator reported on your credit report.

The presence of missed or late payments or derogatory indicators on a credit report, including the number of missed payments, how late they were and how recently they occurred, are correlated with future
credit risk. Generally speaking, people who consistently pay their bills on time are less risky compared to people with recently missed payments. As missed payments age, they have less impact on a FICO®
Score.

 Bad payment history

You have one or more accounts showing missed payments or derogatory indicators.

The presence of missed and late payments or derogatory indicators on a credit report, including the number of late payments, how late they were and how recently they occurred, are correlated with future credit
risk. Your FICO® Score was lowered due to the number of missed and late payments and/or accounts with derogatory indicators reported. As the number of accounts with delinquency or derogatory indicators
decreases, they have less impact on a FICO® Score.

 High credit usage

You've made heavy use of your available revolving credit.

The FICO® Score evaluates balances in relation to available credit on revolving accounts. The extent of a person's credit usage is one of the most important factors considered by a FICO® Score. People who
keep their ratio of balances to credit limits lower are generally considered less risky to lenders than those with higher ratios. Note, consolidating or moving debt from one account to another will usually not
change the total amount owed.
                          Case 1:21-cv-00532-SAG Document 25-2 Filed 04/06/21 Page 17 of 17
                                                                                                                                        Prepared For BRYCE O. CARRASCO                      Date generated: Apr 6, 2021



Disclaimer



  About your FICO® Score 8 or other FICO® Scores

  Your FICO® Score 8 powered by Experian data is formulated using the information in your credit le at the time it is requested. Many but not all lenders use FICO® Score 8. In addition to the FICO® Score 8, we may offer and
  provide other base or industry-speci c FICO® Scores (such as FICO® Auto Scores and FICO® Bankcard Scores). The other FICO® Scores made available are calculated from versions of the base and industry-speci c FICO®
  Score models.



  Base FICO® Scores (including the FICO® Score 8) range from 300 to 850. Industry-speci c FICO® Scores range from 250-900. Higher scores represent a greater likelihood that you'll pay back your debts so you are viewed as
  being a lower credit risk to lenders. A lower FICO® Score indicates to lenders that you may be a higher credit risk. There are many scoring models used in the marketplace. The type of score used, and its associated risk
  levels, may vary from lender to lender. But regardless of what scoring model is used, they all have one purpose: to summarize your creditworthiness. Keep in mind that your score is just one factor used in the application
  process. Other factors, such as your annual salary and length of employment, may also be considered by lenders when you apply for a loan.


  What this means to you:
  Credit scoring can help you understand your overall credit rating and help companies better understand how to serve you. Overall bene ts of credit scoring have included faster credit approvals, reduction in human error and
  bias, consistency, and better terms and rates for American consumers through reduced costs and losses for lenders. Your lender or insurer may use a different FICO® Score than FICO® Score 8 or other base or industry-
  speci c FICO® Scores provided by us, or different scoring models to determine how you score.
